DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species
For examination purposes, Applicant is required to elect ONE species from each of the following groups 1-9: 
One photopolymer resin from the unlabeled table on pages 78-79 of the specification (e.g. example 1);
One monomer from claim 3;
One photoinitiator from claim 4;
One photoinhibitor from claim 5;
One reinforcing member material from claim 6;
One protuberance from one of claims 2, 14, 20, 23 or 24;
If a photopolymer resin from the unlabeled table on pages 78-79 is elected that contains photoabsorber, then further elect one photoabsorber from claim 17;
If a photopolymer resin from the unlabeled table on pages 78-79 is elected that contains stabilizer, then further elect one stabilizer from claim 25; and
If a photopolymer resin from the unlabeled table on pages 78-79 is elected that contains exipient, then further elect one exipient from claim 26.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic. 
The species are directed to related photopolymer resins and reinforcing members.  However, the massive number of possible combinations have a materially different design, mode of operation, function, or effect.  For example, the claims evidence hundreds of different components of the resin, which when combined can yield thousands if not millions of possible combinations.  This alone evidences an extreme search burden.  
Even more, the various components of the “resin” are so broadly claimed that they encompass vastly different species with different chemical properties and effects.  For example, the following are familiar monomers: glucose, amino acids, vinyl, ethylene, styrene, saccharides, ribonucleotides, etc.  A vinyl monomer would behave (radical or UV polymerization), on its own, much different from a ribonucleotide or saccharide (non-radical or non-UV polymerization).  Then, layering on all the other generically claimed components would introduce immeasurable other designs, modes of operation, functions, or effects.  Thus, at the least, the generically claimed resin encompasses so many possible combinations of components that it encompasses distinct species.
There is also a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
-- the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.
	In particular, the very large genus of resin components alone yields such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743